                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          CHONG and MARILYN YIM, et al.,                    CASE NO. C18-0736-JCC
10                              Plaintiffs,                   ORDER
11                     v.

12          THE CITY OF SEATTLE,

13                              Defendant.
14

15          This matter comes before the Court on the motions for leave to file amicus curiae briefs
16   submitted by the National Housing Law Project and Sargent Shriver National Center on Poverty
17   Law (“the NHLP”) (Dkt. No. 26) and the Fred T. Korematsu Center for Law and Equality (“the
18   Korematsu Center”) (Dkt. No. 28). Having thoroughly considered the parties’ briefing and the
19   relevant record, the Court hereby GRANTS the motions for the reasons explained herein.
20   I.     BACKGROUND
21          Plaintiffs, individual landlords and a membership association providing screening
22   services to its landlord members, have filed suit against the City of Seattle. (Dkt. No. 1-1 at 2–3.)
23   They challenge the constitutionality of Seattle Municipal Code § 14.09 (“Seattle’s Fair Chance
24   Housing Ordinance”). (Id. at 4–5.) Specifically, they allege that the ordinance, which generally
25   precludes landlords from taking adverse action against tenants and prospective tenants based on
26   criminal history, violates landlords’ free speech and substantive due process rights. (Id. at 14–


     ORDER
     C18-0736-JCC
     PAGE - 1
 1   18.)

 2          The parties have filed cross motions for summary judgment. (Dkt. Nos. 23, 33.) On

 3   October 17, 2018, the NHLP filed a motion for leave to file an amicus curiae brief regarding (1)

 4   the national context of the ordinance at issue; (2) the private market’s role in ensuring that people

 5   who have left the justice system have equitable access to housing; and (3) how criminal records

 6   are created, compiled, packaged, and marketed. (Dkt. No. 26 at 4–5.) On October 18, 2018, the

 7   Korematsu Center also filed a motion for leave to file an amicus curiae brief regarding (1) the

 8   history of housing discrimination; (2) the history of the rise of mass incarceration in the United
 9   States; and (3) how these two histories, when combined, illustrate why reliance on criminal
10   records in making housing decisions may not be merited. (Dkt. No. 28 at 3–4.)
11   II.    DISCUSSION

12          District courts have “broad discretion” regarding the appointment of amici. Hoptowit v.

13   Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner, 515

14   U.S. 472 (1995). District courts frequently welcome amicus briefs from non-parties “concerning

15   legal issues that have potential ramifications beyond the parties directly involved or if the amicus

16   has unique information or perspective that can help the court beyond the help that the lawyers for

17   the parties are able to provide.” Skokomish Indian Tribe v. Goldmark, 2013 WL 5720053, slip

18   op. at 1 (W.D. Wash. 2013) (internal quotation omitted) (quoting NGV Gaming, Ltd. v. Upstream

19   Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005)). The Ninth Circuit has said

20   “there is no rule that amici must be totally disinterested.” Funbus Sys., Inc. v. State of Cal. Pub.

21   Utils. Comm’n, 801 F.2d 1120, 1125 (9th Cir. 1986).

22          The Court finds that the proposed amicus briefs would be useful to it in resolving this

23   case. As the Court acknowledged by previously granting leave to file amicus briefs to Pioneer

24   Human Services and Tenants Union of Washington (Dkt. No. 22 at 4), the issues in the

25   underlying litigation could have ramifications beyond the current parties, making the NHLP and

26   the Korematsu Center’s participation as amici appropriate. Moreover, neither party objects to the


     ORDER
     C18-0736-JCC
     PAGE - 2
 1   NHLP and the Korematsu Center’s participation as amici.

 2   III.   CONCLUSION

 3          For the foregoing reasons, the NHLP and the Korematsu Center’s motions for leave to

 4   file amicus curiae briefs (Dkt. Nos. 26, 28) are GRANTED. The NHLP and the Korematsu

 5   Center shall file their amicus briefs no later than November 23, 2018.

 6          DATED this 7th day of November 2018.




                                                         A
 7

 8
 9
                                                         John C. Coughenour
10                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0736-JCC
     PAGE - 3
